Exhibit 24 POWER OF ATTORNEY Each director and officer of Summit Financial Group, Inc. (the “Corporation”), whose signature appears below, hereby appoints H. Charles Maddy, III and Robert S. Tissue, or any of them, as his or her attorney-in-fact, to sign, in his or her name and behalf and in any and all capacities stated below, and to cause to be filed with the Securities and Exchange Commission, any and all amendments to the Corporation’s Registration Statement on Form S-8, filed by the Corporation on October 26, 2010 (the “Registration Statement”) in connection with the Corporation’s 2009 Officer Stock Option Plan, to be filed with the Securities and Exchange Commission by the Corporation under the Securities Act of 1933, as amended, with all exhibits thereto, and other documents in connection therewith, granting unto said attorneys-in-fact and agents, and each one of them, full power and authority to do and perform in the name and on behalf of each of the undersigned, and in any and all such capacities, every act and thing whatsoever necessary to be done in and about the premises as fully as any of the undersigned could or might do in person, hereby granting to each such attorney-in-fact full power of substitution and revocation and hereby ratifying all that any such attorney-in-fact or his substitute may do by virtue hereof. This Power of Attorney may be signed in any number of counterparts, each of which shall be an original, with the same effect as if the signatures thereto and hereto were upon the same instrument. IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney effective as of September 25, 2014. DIRECTORS/OFFICERS: Signature Title By: /s/ H. Charles Maddy, III H. Charles Maddy, III President and Chief Executive Officer (Principal Executive Officer) and Director By: /s/ Robert S. Tissue Robert S. Tissue Senior Vice President and Chief Financial Officer (Principal Financial Officer) By: /s/ Oscar M. Bean Oscar M. Bean Chairman of the Board and Director By: Dewey F. Bensenhaver Director By: /s/ J. Scott Bridgeforth J. Scott Bridgeforth Director By: /s/ James M. Cookman James M. Cookman Director By: /s/ John W. Crites John W. Crites Director By: James P. Geary, II Director By: /s/ Georgette R. George Georgette R. George Director By: /s/ Thomas J. Hawse, III Thomas J. Hawse, III Director By: /s/ Phoebe Fisher Heishman Phoebe Fisher Heishman Director By: /s/ Gary L. Hinkle Gary L. Hinkle Director By: /s/ Jeffrey E. Hott Jeffrey E. Hott Director By: /s/ Gerald W. Huffman Gerald W. Huffman Director By: /s/ Duke A. McDaniel Duke A. McDaniel Director By: /s/ George W. Pace George W. Pace Director By: /s/ Charles Piccirillo Charles Piccirillo Director
